Citation Nr: 0500045	
Decision Date: 01/03/05    Archive Date: 01/19/05

DOCKET NO.  03-21 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for chronic sacroiliac 
strain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran served on active duty from September 1942 to 
August 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania (RO), which denied the benefit 
sought on appeal.   

In December 2004, a hearing was scheduled at the RO before 
the undersigned Acting Veterans Law Judge.  The veteran did 
not report.  However, he indicated in a statement sent to his 
representative the following day that he withdrew his request 
for a hearing.  He also waived the 60-day response period to 
the supplemental statement of the case (SSOC) sent to him in 
December 2004.  On its own motion, the Board advanced the 
veteran's case on its docket, and may now proceed to issue a 
decision.

In the December 2004 informal hearing presentation, the 
veteran's representative raised the issue of whether the 
veteran has secondary conditions such as a hip disorder.  
This issue is REFERRED to the RO for appropriate action.


FINDINGS OF FACT

1.  VA has provided all notification and has rendered all 
assistance required by the VCAA.

2.  The veteran's service-connected back disorder has likely 
resulted in severe overall limitation of lumbar spine motion 
and related functional loss.




CONCLUSION OF LAW

The criteria for a 40 percent rating, but no higher, for 
chronic sacroiliac strain have been met.  38 U.S.C.A. §§ 
1155, 7104 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.71a, 
Diagnostic Codes 5292, 5294, 5295 (2003) and 5236 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA and VA Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.  The United States Court of Appeals 
for Veterans Claims' (Court's) decision in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Here, that notice was provided 
prior to the initial AOJ decision.  

The Board finds that the appellant has been provided VCAA 
content complying notice and proper subsequent VA process.  
VCAA notice was provided to the veteran via a May 2003 
letter, and in the statement of the case (SOC) and 
supplemental statement of the case (SSOC).

The Pelegrini II Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121. 

The May 2003 letter notified the veteran of what information 
or evidence VA needed to grant the benefit claimed, and of 
VA's duty to assist in obtaining evidence for the veteran's 
claim.  The May 2003 letter, and the SOC and SSOC, in effect, 
notified the veteran as to what the evidence must show in 
order to establish entitlement to a higher rating.  He was 
requested to provide contact information for treatment 
providers and to notify the RO of any additional information 
or evidence he wanted the RO to try to obtain.

The veteran has not indicated that there are any other 
records or information pertinent to his claim which is not 
yet of record.  In fact, he indicated in May 2003, in 
response to the VCAA notice letter, that he had no further 
evidence to submit.  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  He was given 
ample time to respond to each document providing notice.  The 
notice was provided to the veteran prior to the first AOJ 
adjudication of the claim, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  For these reasons, to decide the 
appeal would not be prejudicial error to the claimant. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  

With respect to the VA's duty to assist, the RO obtained all 
relevant evidence identified by the veteran.  The file 
contains service medical records, post-service private and VA 
treatment records, and a report of VA examination in May 
2003.  The veteran has not referenced any outstanding records 
that he wanted VA to obtain (including for any treatment 
received at VA medical facilities) or that he felt were 
relevant to the claim, which have not been submitted or 
obtained.  The Board is not aware of a basis for speculating 
that any other relevant VA or private treatment records exist 
that have not been obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The RO has 
provided the veteran the opportunity of a medical examination 
of the claimed disorder, which was conducted in May 2003.  
There is no medical evidence suggesting his service-connected 
back disorder has worsened since that examination, so 
sufficient evidence is of record to decide the claim.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant at 
every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  

II.  Background

There are various VA medical records reflecting treatment 
from January 2002 through April 2003 for different medical 
conditions and disorders.  The report of VA X-ray examination 
of the bilateral hips in November 2002 contains an impression 
of minimal degenerative changes and a stable benign-appearing 
cystic lesion on the right.  X-ray examination of the 
lumbosacral spine in November 2002 shows findings that the 
vertebral bodies were normal in height and alignment; and 
mild degenerative changes at multiple levels.

The report of a May 2003 VA examination of the spine shows 
that the veteran reported complaints of constant pain with no 
significant relief.  He takes Extra Strength Tylenol which is 
only somewhat effective.  The pain is located in the middle 
of the lower back, upper iliac crest, greater on the right 
than left side.  The pain radiates down the right leg to the 
right ankle.  The veteran described the pain as a constant 
ache with a burning sensation that radiates down the leg.  He 
rated the pain as 5 on a scale of 10 on a daily basis.  

He reported that he used heat therapy which was only slightly 
effective during the time of therapy.  He uses a brace.  He 
has been doing physical therapy previously which was not 
effective.  He had not done the therapy for five years.  He 
uses a cane to the right hand for the last three or four 
years, for stability to the right hip and for bilateral knee 
subluxation.  He complained of a slight tingling to the right 
leg.  He reported having generalized weakness to the right 
leg with tingling and radiating pain.  He reported having 
some bladder and bowel incontinence although he felt it was 
mainly due to aging.  

The veteran stated that bending or any physical work would 
increase the lower back and hip pain.  He reported he could 
walk approximately two blocks before the constant pain would 
increase.  The veteran reported that he is unsteady when he 
ambulates due to subluxation in the knees.  He denied any 
surgery to the lower back or hip.  He is able to shave, 
groom, bathe, and toilet himself without any significant 
difficulty.  He is unable to distinguish the hip pain from 
the lower back pain. 

On examination, the veteran was ambulatory with a cane to the 
right hand for 10 feet from the waiting area to the examining 
room.  He had an abnormal gait, down slope to the right for 
the right hip.  No abnormal shoe wear was noted.

Examination of the lumbar spine revealed the following.  The 
area was nontender to palpation.  The veteran was able to 
flex from zero to 45 degrees, and was absent 45 degrees of 
flexion secondary to stiffness.  He was able to laterally 
flex from zero to 20 degrees to the left and right, with 
right hip pain at 20 degrees to the left and right.  He was 
able to extend back from zero to 15 degrees, and was absent 
15 degrees of backward extension of the spine due to hip pain 
and decreased range of motion.  He was able to rotate from 
zero to 15 degrees to the left and right, and was decreased 
15 degrees of the left and right rotation of the spine due to 
hip pain and decreased range of motion.  

Examination of the hips showed that he was tender to the 
right superior ischial spine.  He was able to perform hip 
flexion from zero to 100 degrees bilaterally with pain to the 
hip at 100 degrees bilaterally, and was absent 25 degrees of 
bilateral hip flexion secondary to increased pain.  He was 
able to perform hip abduction from zero to 30 degrees 
bilaterally, and was absent 15 degrees of bilateral hip 
abduction due to increased pain and decreased range of 
motion.  No swelling or redness was noted to the hip.  The 
cranial nerves II through XII were grossly intact.

The report of X-ray examination of the hips contains an 
impression of (1) no evidence of fracture or dislocation of 
either hip; (2) minimal degenerative changes and 
chondrocalcinosis of both hips, as described in the report; 
and (3) 6.0 cm x 3.0 cm radiolucent shadow with sclerotic 
margins and septations within the inferior portion of the 
right iliac bone above the right acetabulum which may 
represent subchondral cyst formation related to degenerative 
changes or bone cyst, but the possibility of a lytic lesion 
such as a giant cell tumor cannot be excluded.

The examination report concluded with diagnoses of (1) status 
post sacroiliac injury with degenerative disc disease; and 
(2) degenerative changes and chondrocalcinosis to both hips.

In a July 2003 report of examination for housebound status or 
permanent need for regular aid and attendance, the veteran 
reported complaints including low back pain; and the examiner 
stated that the veteran ambulates with a cane due to low back 
pain and mild balance difficulty.  The examiner indicated 
that the veteran had restricted spine motion due to pain.  
The examiner stated that back pain limited mobility.



III.  Analysis

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity. See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2004).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In evaluating the 
veteran's claims, all regulations which are potentially 
applicable through assertions and issues raised in the record 
have been considered, as required by Schafrath.  Where 
service connection already has been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).
VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

The veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

In the June 2003 rating decision which the veteran appealed, 
the RO evaluated the veteran's service-connected chronic 
sacroiliac strain under 38 C.F.R. § 4.71a, Diagnostic Code 
5294, for sacroiliac injury and weakness.  While on appeal, 
in a July 2003 statement of the case (SOC), the RO notified 
the veteran of criteria for evaluating the spine under 
38 C.F.R. § 4.71a, Diagnostic Codes 5292 (limitation of 
motion of the lumbar spine), 5294, and 5295 (lumbosacral 
strain). 

Thereafter, during the pendency of the veteran's appeal, 
effective September 26, 2003, substantive changes were made 
to the criteria for evaluating spine disorders.  See 68 Fed. 
Reg. 51454-51458 (August 27, 2003) (codified at 38 C.F.R. § 
4.71a (Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 
5241, 5242, 5243 (2004)).  
These revisions consist of a new rating formula encompassing 
such disabling symptoms as pain, ankylosis, limitation of 
motion, muscle spasm, and tenderness.  Additionally, 
associated neurological abnormalities (e.g., bowel or bladder 
impairment) are now for evaluation separately.  

These changes are listed under Diagnostic Codes 5235 to 5243 
(including Diagnostic Codes 5236 and 5237 for sacroiliac 
injury and weakness and lumbosacral or cervical strain, 
respectively), with Diagnostic Code 5243 now embodying the 
recently revised provisions of the former Diagnostic Code 
5293 (for intervertebral disc syndrome).  The veteran was 
notified of the newly enacted provisions of Diagnostic Codes 
5235 to 5243 in a December 2004 supplemental statement of the 
case (SSOC).  

Under the criteria effective prior to September 26, 2003, 
under Diagnostic Codes 5294 and 5295, sacroiliac injury and 
weakness or lumbosacral strain warranted a 20 percent rating 
if present with muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing position.  A 
40 percent rating was warranted for a sacroiliac injury and 
weakness manifested by listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, a loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion. That was the highest 
schedular evaluation available under that code. 


Under the criteria effective prior to September 26, 2003, 
Diagnostic Code 5292 provided for ratings based on limitation 
of motion of the lumbar spine.  When such limitation of 
motion is moderate, a 20 percent rating is warranted. When 
limitation of motion is severe, a 40 percent rating is 
warranted. The maximum rating under Code 5292 is 40 percent. 

Effective September 26, 2003, the diagnostic codes for rating 
diseases and injuries of the spine were re-designated as 
Diagnostic Codes 5235 to 5243 (for, respectively, vertebral 
fracture or dislocation; sacroiliac injury and weakness; 
lumbosacral or cervical strain; spinal stenosis; 
spondylolisthesis or segmental instability; ankylosing 
spondylitis; spinal fusion; degenerative arthritis of the 
spine; and intervertebral disc syndrome).  The criteria for 
rating diseases and injuries of the spine were also amended. 

Effective September 26, 2003, with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, the following apply: a 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees, or the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees, or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis. 

A 30 percent evaluation is warranted for forward flexion of 
the cervical spine to 15 degrees or less, or favorable 
ankylosis of the entire cervical spine.  A 40 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2004).

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
rated separately.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 
to 5243, Note (1) (2004).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees. 68 
Fed. Reg. 51454, 51456 (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, Note (2) (2004).

The Board notes that the RO addressed the veteran's 
disability under the revised criteria for evaluating diseases 
and injuries of the spine in the December 2004 supplemental 
statement of the case.  

Reviewing the prior criteria under Diagnostic Codes 5294 and 
5295, the Board finds a higher rating cannot be granted.  
There is no medical evidence showing the veteran's entire 
spine lists to the side or that he has positive Goldthwaite's 
sign.  Although he does have limitation of motion with 
forward bending, there is no evidence of abnormal mobility on 
forced motion.

However, the Board has an obligation to consider all 
potentially applicable diagnostic codes.  After assessing the 
evidence of record in light of the potentially applicable 
criteria, the Board finds that an evaluation of 40 percent is 
warranted under the old criteria for rating limitation of 
lumbar spine motion.  

The word "severe" is not defined in the VA Schedule for 
Rating Disabilities.  Rather, it is the Board's 
responsibility to evaluate all the medical evidence and 
determine the appropriate rating that would compensate the 
veteran for impairment in earning capacity, functional 
impairment, etc.  Although the criteria under Diagnostic Code 
5292 were less defined and numerical ranges of motion were 
not 


provided in the prior rating criteria, guidance can be 
obtained from the amended regulations.  Looking at these 
figures, again, for guidance, the medical evidence shows the 
following:
severe limitation of forward flexion (45/90 degrees);
severe limitation of extension (15/30 degrees);
slight limitation of lateral flexion (20/30 degrees); 
and
severe limitation of rotation (15/30 degrees)

Considering the significant limitations shown with forward 
flexion, extension, and rotation (each limited by 50 
percent), the Board concludes the medical evidence 
approximates the criteria for a 40 percent rating under 
Diagnostic Code 5292.  That is, the overall limitation of 
motion of the lumbar spine, as shown by the most recent VA 
examination, is reasonably classified as severe.

Review of the entire record finds that the probative value 
and weight of the totality of the evidence is in such balance 
as to require resolution of doubt in the veteran's favor.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  Accordingly, resolving 
doubt in the veteran's favor, the Board finds that the 
evidence supports an increased rating of a 40 percent 
evaluation under the old criteria of Diagnostic Code 5292.  
This increased rating would also compensate the veteran for 
the level of functional loss he now experiences.

In this regard, the Board notes that the maximum schedular 
award is 40 percent under Diagnostic Code 5292 or 5294/5295, 
which deals with limitation of motion and sacroiliac injury 
and weakness, respectively.  Hence, no greater benefit can 
flow to the veteran under either Code.  Separate ratings 
under Diagnostic Code 5292 and 5294 are not assignable 
because each contemplates limitation of motion, among other 
things.  38 C.F.R. §§ 4.14, 4.71a (2003).

As to the consideration of other previous diagnostic codes 
relating to the spine that provide for an evaluation in 
excess of 40 percent (Codes 5289, 5286, 5285), a higher 
evaluation is not warranted.  The Board notes that the 
veteran's claims file does not contain a diagnosis of 
ankylosis of the lumbosacral spine. (Ankylosis is defined as 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  See Lewis v. Derwinski, 3 
Vet. App. 259 (1992))  In the absence of ankylosis, the Board 
may not rate the veteran's service-connected low back 
disability as ankylosis.  Johnston v. Brown, 10 Vet. App. 80 
(1997).  The service-connected condition is not the result of 
fractured vertebra.  Consequently, a rating higher than 40 
percent is not warranted for the veteran's service-connected 
chronic sacroiliac strain under either Diagnostic Code 5286 
or Diagnostic Code 5289.  38 C.F.R. § 4.71a (2003).

Similarly, considering the veteran's lumbosacral strain under 
the criteria that became effective September 26, 2003, an 
evaluation in excess of 40 percent is not appropriate since 
the evidence does not show unfavorable ankylosis of the 
entire thoracolumbar spine.  38 C.F.R. §§ 4.71a, Diagnostic 
Codes 5235 to 5243 (2004).  Specifically, while the record 
shows that the veteran's range of lumbar spine motion is 
restricted, and that he experiences additional restriction 
from pain, he clearly retains a level of lumbar motion even 
when any functional loss due to pain is considered.  In the 
absence of ankylosis of any portion of the spine, an 
evaluation in excess of 40 percent under the new criteria is 
not warranted.

Additionally, although the veteran has reported subjective 
complaints of having some bladder and bowel incontinence, he 
felt this was mainly due to aging.  The competent medical 
evidence of record does not show that the veteran has any 
bowel or bladder impairment that would allow for a separate 
evaluation.  The medical evidence also does not show that 
veteran's service-connected sacroiliac strain causes any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment in order to 
warrant a separate rating.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243, Note (1) (2004).  During recent 
examination, cranial nerves II through XII were grossly 
intact, and no findings of neurological deficits were made.  
The record does not show that the veteran's service-connected 
sacroiliac strain included objective neurologic 
abnormalities.

The veteran's representative has requested that the service-
connected condition be rated as degenerative disc disease.  
It is clear that the veteran has degenerative disc disease, 
as evidenced by x-ray reports.  However, the 1988 VA 
examination concluded the degenerative changes are age-
related, not part of the service-connected condition.  There 
is no medical evidence showing the veteran's service-
connected sacroiliac strain is manifested by disc pathology.

Even if the Board were to consider rating the service-
connected disability as analogous to disc disease, a rating 
higher than the 40 percent granted herein could not be 
awarded.  The maximum schedular rating of 60 percent was 
assigned under the prior criteria for intervertebral disc 
disease which is pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  See 38 C.F.R. 4.71a, Diagnostic 
Code 5293 (2003).  There is no medical evidence showing 
neurological abnormalities, as discussed above, nor any 
objective evidence of neuropathy or absent ankle jerk.  

The amended criteria rate intervertebral disc disease (now 
reclassified as Diagnostic Code 5243) according to the number 
of incapacitating episodes the veteran experiences in the 
course of a year.  Assignment of a 60 percent rating for 
intervertebral disc syndrome is warranted when there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  An incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
There is no medical evidence showing the veteran has ever 
been prescribed bed rest by a physician, nor does the veteran 
allege this is so.  The fact that he may voluntarily chose to 
take to bed because of back pain does not meet the definition 
of an incapacitating episode.

The Board, in reaching the conclusion above, has considered 
the veteran's arguments.  While a lay witness can attest as 
to the visible symptoms or manifestations of a disease or 
disability, his belief as to its current severity under the 
rating criteria is not probative evidence.  This is so 
because only someone qualified by knowledge, training, 
expertise, skill, or education, which the veteran is not 
shown to possess, may provide evidence requiring medical 
findings.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Board lastly has considered whether the veteran is 
entitled to a rating for chronic sacroiliac strain on account 
of considerations outside the schedular rating criteria. The 
Board, however, finds that the evidence does not tend to show 
that the service-connected disability has presented such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) (2003).  
Although the evidence shows significant limitation of motion 
of the spine due to the service-connected disability, there 
is no evidence that the nature and severity of these symptoms 
are beyond what is contemplated by the applicable criteria.  

In addition, the current evidence of record does not reflect 
that the veteran has required frequent hospitalization for 
his service-connected chronic sacroiliac strain disability, 
or that the low back disability itself has caused 
interference with employment to a degree greater than that 
contemplated by the regular schedular standards that are 
based on the average impairment of employment.  In view of 
these findings and in the absence of evidence of 
extraordinary symptoms, the Board concludes that the 
schedular criteria adequately contemplates the nature and 
severity of the veteran's service-connected chronic 
sacroiliac strain.  Therefore, given the lack of evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes that a remand to the RO for 
referral of the issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.

Given the nature of the veteran's service-connected chronic 
sacroiliac strain as described above, the Board finds that 
there is no basis under any of the Diagnostic Codes discussed 
above for awarding an evaluation higher than the 40 percent 
rating granted here.  Should the veteran's disability picture 
change in the future, he may be assigned a higher evaluation.  
See 38 C.F.R. § 4.1 (2004).  At present, however, there is no 
basis for such an evaluation.  


Because the Board finds that the preponderance of the 
evidence establishes that the veteran's service-connected 
chronic sacroiliac strain does not meet the criteria for a 
rating greater than the 40 percent granted here, a higher 
rating than the 40 percent  granted here is not warranted, 
and the reasonable doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

A 40 percent rating for chronic sacroiliac strain is granted, 
subject to the controlling regulations governing the payment 
of monetary benefits.



	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


